[Cite as State v. Williams, 2014-Ohio-846.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio ,                                      :

                 Plaintiff-Appellee,                 :

v.                                                   :                  No. 13AP-723
                                                                     (C.P.C. No. 12CR-3614)
Charles Williams, Jr.,                               :
                                                                   (REGULAR CALENDAR)
                 Defendant-Appellant.                :


                                              D E C I S I O N

                                       Rendered on March 6, 2014


                 Ron O'Brien, Prosecuting Attorney, and Barbara A.
                 Farnbacher, for appellee.

                 Barnhart Law Office LLC, and Robert B. Barnhart, for
                 appellant.


                   APPEAL from the Franklin County Court of Common Pleas

TYACK, J.
       {¶ 1}     Charles Williams, Jr., is attacking the guilty plea he entered in the trial
court. He submits two assignments of error:
                 1. Appellant's plea was not knowing, intelligent, and voluntary
                 because of judicial interference in the plea bargaining process.

                 2. The trial court failed to comply with Criminal Rule 11 when
                 it did not inform the Defendant that no one could comment
                 upon his silence at trial and that the jury would be instructed
                 not to hold his silence against him and conflated the privilege
                 against self-incrimination with the right to confront witnesses.
No. 13AP-723                                                                             2


       {¶ 2}   Williams was indicted two times for rape and kidnapping. The second
indictment included a sexually violent predator specification which had not been included
in his first indictment. The underlying facts were the same in both cases.
       {¶ 3}   Williams eventually pled guilty to the first indictment and was sentenced to
19 years of incarceration. The sexually violent predator specification which was dropped
as part of the plea bargain could have given Williams a life sentence.
       {¶ 4}   The underlying facts as presented to the trial court were that Williams
forced a 14-year-old girl into the truck he was driving and raped her. After he raped her,
he threatened her if she told anyone.       Williams had a criminal record for sexually
assaulting juveniles.
       {¶ 5} A trial judge's participation in the plea bargaining process will be carefully
scrutinized to determine if it affected the voluntariness of the defendant's plea. State v.
Byrd, 63 Ohio St.2d 288 (1980), syllabus. A judge's participation in the actual bargaining
process presents a high potential for coercion. The defendant often views the judge as the
final arbiter of his fate or at the very least the person in control of the important
environment of the courtroom. He may be led to believe that this person considers him
guilty of the crime without a chance of proving otherwise. He may infer that he will not be
given a fair opportunity to present his case. Even if he wishes to go to trial, he may
perceive the trial as a hopeless and dangerous exercise in futility. Id. at 292.
       {¶ 6}   Here, the trial court judge made a more detailed explanation of what
Williams could expect to happen if he went to trial than many trial court judges do:
               Mr. Williams, I had you brought in here, and your lawyer is
               here, so you can understand what's happening today and
               what's going to happen down the line so you can make an
               intelligent decision about what you want to do.

               You're presumed innocent. You have the right to a jury trial. I
               don't have any problem with that. I prefer jury trials because
               it keeps me busy, and they're more interesting to me.

               However, during jury trials, sometimes I hear facts and
               evidence in that situation which makes a sentence different
               than I might give without having had a trial. It just depends
               on how the evidence comes out. Plus your exposure, sir, if you
               decline a plea bargain today, is life.
No. 13AP-723                                                                               3


(Tr. 3.)

               And what I would do is order a presentence investigation.
               They do a background check. We set it for sentencing. I get all
               that information in front of me. The victim can come to court
               if she wants to. The victim doesn't have to come to court. If
               they do, I'll listen to the victim. But I have committed to you
               what I would be willing to do, in that range. I want you to
               think about it.

               The reason this is being offered, it's not because this case is
               weak. They make plea bargains to avoid a 14-year-old having
               to come down here and have a five-day trial and have DNA
               experts come down to go through the time, expense, et cetera,
               of a trial.

               So in order to avoid that--because we have a lot of cases--
               they're offering a plea bargain, you're going to get the benefit
               of pleading guilty and credit for admitting what you did.
               That's also part of sentencing, is for somebody to accept
               responsibility. If you don't want to do that, I have no problem
               with it whatsoever.

(Tr. 12-13.)

       {¶ 7}   By entering the plea, Williams avoided the possibility of a life sentence and
avoided the possibility of a maximum sentence on the charges to which he was pleading
guilty. Approximately seven months elapsed between the time the judge made the above
statement and when Williams actually entered his guilty pleas. At all pertinent times,
Williams was represented by counsel.
       {¶ 8}   No one wants to go to prison for 19 years, but that result was better than the
22 years Williams risked if a trial occurred, not to mention the life sentence he risked
under the sexually violent predator specification which was dropped. Williams chose the
better course. The evidence against him was strong and his criminal record was a major
liability. The trial court gave a full recitation of what was likely to happen if a plea were
accepted. The issue was then submitted to Williams and his counsel. A fair trial was
promised. Seven months later, Williams pled guilty. The plea was not made less than
voluntary by the judge's conversation seven months earlier.
No. 13AP-723                                                                                 4


       {¶ 9}   Having carefully scrutinized the trial court’s participation in the plea
bargaining process, the first assignment of error is overruled.
       {¶ 10} Under the second assignment of error, Williams’ counsel argues that the
trial court failed to fully advise Williams of his right against self-incrimination when it did
not advise him the jury would be instructed not to hold his decision not to testify against
him.
               A trial court must strictly comply with Crim.R. 11(C)(2)(c)
               and orally advise a defendant before accepting a felony plea
               that the plea waives (1) the right to a jury trial, (2) the right
               to confront one's accusers, (3) the right to compulsory
               process to obtain witnesses, (4) the right to require the state
               to prove guilt beyond a reasonable doubt, and (5) the
               privilege against compulsory self-incrimination. When a trial
               court fails to strictly comply with this duty, the defendant's
               plea is invalid. (Crim.R. 11(C)(2)(c), applied.)

State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, syllabus.
       {¶ 11} The trial court strictly complied with Crim.R. 11(C)(2)(c) in conducting the
plea proceedings. Williams was told he would not have to testify at trial. This was a major
problem for him. If he testified, his past sexual assaults would be revealed to the trier of
fact. If he did not testify, there would be no evidence to rebut the 14-year-old's testimony
that she was raped. Williams was in a no-win situation given the young girl's potential
testimony and his past record of sexual assaults.
       {¶ 12} The other aspects of Crim.R. 11 were carefully followed.
       {¶ 13} The second assignment of error is overruled.
       {¶ 14} Both assignments of error having been overruled, the judgment of the
Franklin County Court of Common Pleas is affirmed.
                                                                         Judgment affirmed.

                             KLATT and CONNOR, JJ., concur.